EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 13, line 9, the word “exposing” is changed to “exposed”
In claim 14, lines 4, 6, and 7, the word “exposing” is changed to “exposed”
In claim 14, line 5, the word “of” is deleted from before “S42” so the line starts “a step S42 of thermally annealing”

Response to Arguments
Applicant’s response filed 01/12/2022 has been fully considered. Applicant’s amendments and those additionally made herein overcome the objections to claims 13 and 14. Applicant’s amendments and the accompanying arguments with respect to the incorporation of the allowable subject matter of claims 3 and 9 into claims 1 and 7, respectively, have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-8, and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1 and 7, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the light shielding layer comprising a first metal electrode plate, the active layer further comprising a dielectric layer independent of the active island, the dielectric layer having a position aligned with the first metal electrode plate, and the second metal layer further comprising a second metal electrode plate disposed on the dielectric layer and independent of the source/drain metal layer; in combination with the other recited limitations.  Claims 2 and 4-6 depend on claim 1 and claims 8 and 10-12 depend on claim 7.
In reference to claim 13, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding patterning the second metal layer to form a second metal electrode plate independent of the source/drain metal layer, wherein the second metal electrode plate is disposed on the dielectric layer to form a storage capacitor with the first metal electrode plate; in combination with the other recited limitations. Claims 14-16 depend on claim 13.
The closest prior art of record is Lee et al. (US 2015/0179724) which discloses a display device including an active layer comprising a dielectric layer 126 independent of an active island 122, to form a capacitor C1 with the light shielding layer 116 and the gate layer 136 as electrodes, Figure 2 and paragraphs 35 and 43. 
However, the instant application differs from the prior art in that the instant application includes a capacitor including the active layer as a dielectric and the light shielding layer and . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2012/0091460), Yamazaki (US 2012/0052625), Kim et al. (US 2013/0313529), and Ahn et al. (US 2005/0077523) disclose related structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897